Citation Nr: 0312192	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel 


INTRODUCTION
The veteran had active military service from November 1986 to 
November 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Portland Oregon Regional 
Office (RO), which denied the veteran entitlement to service 
connection for a right knee disorder.

The veteran requested a personal hearing before a member of 
the Board in his December 1996 substantive appeal.  The VA 
acknowledged his request in February 1997.  A December 1998 
letter confirmed the hearing date of January 26, 1999.  The 
veteran did not report for the hearing.  Accordingly the 
issue on appeal was certified to the Board.

In February 2003, the Board undertook additional development 
on the issue presented on appeal pursuant to authority under 
38 C.F.R. § 19.9 (a) (2) (2002).  The veteran was notified of 
this action in April 2003.



REMAND

In this case the Board, as noted above, undertook action to 
develop evidence to assist the veteran in substantiating her 
claim pursuant to the provisions of 38 C.F.R. § 19.9 (a) (2).  
As a result of that development an opinion as to the degree 
of probability that the veteran's currently diagnosed right 
knee disorder had its onset in service was obtained from a VA 
physician following a review of the veteran's claim's file.  
A copy of this opinion has been associated with the claim's 
file.

The veteran has not waived RO review of the evidence 
developed by the Board in connection with his claim.

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 
30 days after notifying the appellant of the additional 
development by the Board.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider additional evidence without having remanded 
the matter to the RO for initial consideration of the 
evidence developed by the Board and without having obtained a 
waiver from the claimant of such RO consideration.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, this case must be remanded to the RO for its 
initial consideration of the recently developed evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should again review the case on 
the basis of all the evidence of record, 
to include the evidence developed by the 
Board subsequent to the issuance of the 
November 2002 Supplemental Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable 
at this time.  The veteran has the right to submit additional 
evidence and argument on matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100 (b) (2002).





